     Case 1:12-cr-00133-LJO-SKO Document 62 Filed 10/21/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                   ) Case No. 1:12-CR-00133 LJO-SKO
                                                  )
10           Plaintiff,                           ) APPLICATION AND ORDER FOR
                                                  ) APPOINTMENT OF CJA PANEL COUNSEL
11    vs.                                         )
                                                  )
12    GRADY HANKS,                                )
                                                  )
13          Defendant,                            )
                                                  )
14                                                )
15
16          Defendant, Grady Hanks, through the Federal Defender for the Eastern District of
17
     California, hereby requests appointment of CJA Panel Counsel.
18
            Mr. Hanks had retained counsel and is now seeking appointed counsel under General
19
     Order 595. Mr. Hanks submits the attached Financial Affidavit as evidence of his inability to
20
21   retain counsel. Mr. Hanks was sentenced to a 188-month term of imprisonment on April 28,

22   2014 and is currently in custody.

23           General Order 595 appoints counsel for all indigent defendants seeking assistance under
24
     the First Step Act. Therefore, after reviewing the attached Financial Affidavit, it is respectfully
25
     recommended that CJA panel counsel be promptly appointed pursuant to 18 U.S.C. § 3006A to
26
     represent Mr. Hanks on his compassionate release proceedings related to this case.
27
28
     Case 1:12-cr-00133-LJO-SKO Document 62 Filed 10/21/20 Page 2 of 2


1           DATED: October 20, 2020                               /s/ Eric V. Kersten
                                                           ERIC V. KERSTEN
2                                                          Assistant Federal Defender
3                                                          Branch Chief, Fresno Office

4
5                                         ORDER
6           Having satisfied the Court that the defendant is financially unable to retain counsel, the
7    Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
8    IT IS SO ORDERED.
9
        Dated:    October 21, 2020                            /s/ Barbara   A. McAuliffe            _
10
                                                       UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
